Citation Nr: 1602497	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to September 25, 2007, for the grant of service connection for post-arteriovenous malformation of the spinal cord, to include on the basis of clear and unmistakable error (CUE) in August 2003 and May 2005 rating decisions.

2.  Entitlement to an effective date prior to September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, secondary to service-connected post-arteriovenous malformation of the spinal cord, to include on the basis of CUE in a November 1974 rating decision.

3.  Entitlement to an effective date prior to September 25, 2007, for the grant of service connection for polyradiculopathy of the left leg, secondary to service-connected post-arteriovenous malformation of the spinal cord.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a May 2012 decision, the Board denied an effective date prior to September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, secondary to service-connected post-arteriovenous malformation of the spinal cord, to include on the basis that there was clear and unmistakable error in a November 1974 rating action that denied service connection for a right leg disorder.  The Board also noted that the RO had limited the Veteran's notice of disagreement and had not certified the issue of entitlement to an effective date prior to
September 25, 2007, for the grant of service connection for post-arteriovenous malformation of the spinal cord, to include on the basis of CUE in August 2003 and May 2005 rating decisions.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's May 2012 decision, and remanded the matter for reconsideration in accordance with the directives outlined in the Joint Motion.  The Joint Motion, in part, found that the issue of entitlement to an effective date prior to
September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg was inextricably intertwined with the spinal malformation claim and that the issues should be adjudicated concurrently.

The Board subsequently remanded the issues in July 2014 and May 2015.  Pursuant to the directives of the prior remands, the Veteran was afforded a video hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

The Board recognizes that the issues of CUE in November 1974, August 2003, and May 2005 rating decisions typically should be adjudicated separately from the issues of entitlement to earlier effective dates and that it is unclear from the record whether the prior adjudications are sufficient to afford the Board jurisdiction over the CUE claims.  The July 2014 and May 2015 Board remands, however, found that the issues of CUE in the above rating decisions were part of the effective date claims in appellate status.  Initially, the Board notes that its prior decisions are non-precedential.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1303.  However, "[u]nder the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review."  Browder v. Brown, 5 Vet. App. 268, 270 (1993); see also Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997); In re Smith, 10 Vet. App. 311, 314 (1997).  Accordingly, specific findings made in previous Board decisions and remands can be binding on future adjudications of the case.  There is no reason that this principle should be limited to exclude jurisdictional determinations.  The Board's 2014 and 2015 remands both styled the issues as including CUE.  In addition, CUE in the above rating decision was noted as part of the claims during the July 2015 Board hearing.  The Veteran has not objected to the inclusion of the issues of CUE in the above rating decisions in his present appeal.  Although this situation is clearly distinguishable from Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court held that VA waived any issue concerning the timeliness of an appeal where VA had treated the appeal as having been timely perfected for more than five years, the Veteran may be entitled to rely on the Board's statements just as with RO statements regarding the adequacy of a Form 9.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an effective date prior to September 25, 2007, for the grant of service connection for polyradiculopathy of the left leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1974 rating decision denied entitlement to service connection for a right leg condition and the Veteran did not appeal or otherwise express disagreement with this rating decision. 
 
2.  An August 2003 rating decision denied entitlement to service connection for arteriovenous malformation of the spinal cord and the Veteran did not appeal or otherwise express disagreement with this rating decision.

3.  In January 2005, the Veteran filed a claim to reopen his previously denied claim for service connection for arteriovenous malformation of the spinal cord; in a May 2005 rating decision the RO denied the petition to reopen finding that no new and material evidence had been submitted; the Veteran filed a timely notice of disagreement and a May 2006 Statement of the Case (SOC) continued to deny reopening the claim; the Veteran did not file a timely substantive appeal or otherwise timely evidence disagreement with the May 2006 SOC. 

4.  On September 25, 2007, VA received a request from the Veteran to reopen claims of entitlement to service connection for right leg and back disabilities.
 
5.  At the time of receipt of the September 25, 2007, claims to reopen, there were no pending or otherwise unadjudicated claims for entitlement to service connection for right leg or back disabilities. 
 
6.  The Veteran has not alleged an error of fact or law in the November 1974, August 2003, or May 2005 rating decisions that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 25, 2007, for the grant of service connection for post-arteriovenous malformation of the spinal cord have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 
 
2.  The criteria for an effective date earlier than September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 
 
3.  The criteria for revision of the November 1974, August 2003, and May 2005 rating decisions on the grounds of CUE are not met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims regarding CUE, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board may proceed to adjudicate this aspect of the Veteran's claims with no prejudice to the Veteran. 

With respect to the Veteran's claims for an earlier effective date, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

VCAA letters dated in May 2008 and February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims. These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  These letters also described how disability ratings and effective dates were assigned. 

Moreover, the Board notes that, for claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a)  notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant medical records are in the file.  As will be discussed in greater detail below, although a request for records from the National Personnel Records Center (NPRC) regarding treatment at the Patterson Army Hospital had not been completed as of the May 2005 rating decision, VA received a negative response regarding such records from the NPRC in August 2005.  In a September 2007 statement, the Veteran reported that the claim was previously denied due to there not being any records available from Patterson Army Hospital.  However, when he requested a copy of his claims folder from VA, the medical record from that hospital related to his claimed leg condition was provided to him.  Accordingly, all records identified by the Veteran as relating to these claims have been obtained.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.  See 38 C.F.R. § 3.159 (2015).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in August 2008.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough and complete.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Based on the readjudication of the claims and the provision of the Veteran with a Board videoconference hearing, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Law and Analysis

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2015).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2015).

The Veteran originally filed a claim for entitlement to service connection for a "right leg condition" in June 1974.  The claim was denied in a November 1974 rating decision.  The Veteran was properly notified of the decision and of his appellate rights in December 1974 and did not timely appeal or submit new and material evidence within one year.  In April 2003 he filed a claim for entitlement to service connection for spinal cord arteriovenous malformation.  This claim was denied in an August 2003 rating decision and the Veteran was sent a letter informing him of the decision and of his appellate rights at that time.  The Veteran did not timely appeal the decision or submit new and material evidence within one year.  Instead, he filed a claim to reopen his claim for service connection for spinal cord arteriovenous malformation in January 2005, which was denied in a May 2005 rating decision.  The Veteran submitted a timely notice of disagreement and his claim again was denied in a May 2006 SOC.  The Veteran did not submit a timely appeal of the May 2006 SOC and the May 2005 rating decision became final.  On September 25, 2007, VA received from the Veteran a claim for "entitlement to service connection of my bilateral lower extremities due to an arteriovenous malformation of my spinal cord."  The Veteran acknowledged that he had previously claimed these conditions and that such claims had been denied.  Entitlement to service connection for both the arteriovenous malformation of the spinal cord and polyradiculopathy of the right leg secondary to the spinal malformation were ultimately granted in a November 2008 rating decision, assigning an effective date for each disability of September 25, 2007, the date of his claims to reopen.  

The Veteran claims that the effective date for the grant of service connection for both the arteriovenous malformation of my spinal cord and polyradiculopathy of the right leg should date back to June 1974 when he filed his original claim for right leg problems.  Essentially, the Veteran contends that his service treatment records documented right leg and back problems in service, but that these records were not obtained or considered by the RO at the time of the November 1974, August 2003, and May 2005 rating decisions.  In addition, he claims that it was error on the part of VA to deny his claims without ordering a VA examination at any point during the development process for the above claims.  

The Board has considered the Veteran's assertions that records from Patterson Army Hospital were not available at the time of the November 1974 and subsequent rating decisions.  He contends that after receiving a copy of his service treatment records from VA that it was he who initially provided the July 1967 treatment record that discussed reports of a 14-month history of intermittent right leg pain, primarily overnight or in the early morning.  The November 1974 rating decision, however, specifically discussed the July 1967 treatment record at Patterson Army Hospital and the Veteran's reports of occasional cramps in the right leg on separation from service, but concluded that because no musculoskeletal disease was diagnosed during service or at the time of separation from service that entitlement to service connection was not warranted.  The July 1967 record was included in the Veteran's service treatment records.  The subsequent August 2003 and May 2005 rating decisions also noted review of the service treatment records.  The Board acknowledges that the May 2005 rating decision indicated that efforts had been made to obtain any treatment records from Patterson Army Hospital, but the claims file does not indicate that any such documents were received subsequent to the dispositions of the above rating decisions.  As such, the Board can find no evidence that then-existing service department records were received at any time after the prior rating decisions and an earlier effective date is not warranted on this basis.  Cf. 38 C.F.R. § 3.156(c) (2015).  The Board recognizes that the Veteran's in-service personnel file was added to the claims file sometime after November 2007; however, the personnel file contains no records relevant to the right leg or back claims and cannot serve as a basis for granting an earlier effective date for these claims.

Again, the Veteran did file a right leg claim in June 1974, but the November 1974 rating decision denying the claim was not appealed and, therefore, is final.  Similarly, claims for the malformation of his spine in April 2003 and January 2005 were denied in August 2003 and May 2005 rating decisions and these decisions also are final.  38 U.S.C.A. § 7105.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  

There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A , 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  In addition, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005). 

To the extent that the Veteran argues that the June 1974 claim also raised an inferred claim for entitlement to service connection for the malformation of his spine, which ultimately was determined to be the cause of the right leg symptoms, any such claim subsequently was denied in August 2003 and May 2005 rating decisions.  As discussed above, both rating decisions are final.  As such, any implied or inferred claim for the back from June 1974 was finally adjudicated and was not pending at the time of the November 2008 rating decision assigning an effective date of September 25, 2007, for the service-connected back disability.  Cf. DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011) (holding that that there was no requirement that "a claimant must file a claim explicitly for benefits for the causal disease or disability to establish entitlement to secondary service connection for the claimed condition"); see also Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007) (holding that for a claim to be deemed denied there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability).  

If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, as is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  The Veteran's new claims for his right leg and back disabilities were received September 25, 2007, which is the current effective date for both his service-connected post-arteriovenous malformation of the spinal cord and polyradiculopathy of the right leg. 

The Veteran does not dispute that he failed to appeal the past rating decisions.  Rather he argues the previous adjudications improperly denied his claims.  An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2015). 

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998). 

The Court has further stated that: 

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error .... If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994). 

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Id. at 44.  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See id.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id. 

Again, the Veteran filed for a "right leg condition" in June 1974.  At that time, the Veteran reported in-service treatment for right leg injuries in 1966 and 1967, but acknowledged that he had not been diagnosed with a disability while in the military.  

In addition, at the time of the November 1974 rating decision the Veteran's service treatment records were of record.  The Veteran's entrance examination indicated normal spine and upper extremities on examination and the Veteran did not report any problem with either area.  In July 1967, the Veteran sought treatment at Patterson Army Hospital.  He reported recurrent, aching, throbbing pain in the right thigh that had been going on intermittently for the previous 14 months, beginning while in Vietnam.  The pain occurred 2 to 3 times per week and usually was present early in the morning for 1 to 2 hours, waking him from sleep.  X-rays of the distal right femur, knee, and proximal fibula and tibia were negative.  Examination of the spine and upper extremities were normal during the September 1967 separation examination, although the Veteran continued to report occasional right leg pain early in the morning.  

The RO denied the claim in its November 1974 rating decision.  The rating decision discussed the in-service complaints of recurrent right thigh pain and report at separation of occasional cramps in the right leg, but denied the claim because no musculoskeletal disability was diagnosed.  

In April 2003, the Veteran brought a claim for entitlement to service connection for spinal cord arteriovenous malformation.  At that time, he claimed the disability began in 1975.  The Veteran submitted a November 1975 examination report that included a diagnosis of arteriovenous malformation of the conus.  The record did not otherwise discuss the time of onset or the history of the spinal malformation.  In July 2003, the Veteran submitted multiple VA Forms 21-4142 that were signed, but did not identify any treating health care providers.  

The RO denied the back claim in its August 2003 rating decision.  The rating decision discussed the Veteran's current diagnosis, but noted that there was no in-service diagnosis of arteriovenous malformation of the spinal cord and that the first evidence of the diagnosis was the November 1975 private operation report.  The rating decision also noted that VA Forms 21-4142 had been received, but did not identify any treatment providers.  The RO denied the claim based on the absence of in-service complaints and the multiple years prior to the evidence of a diagnosis of a back disability.  

The Veteran filed a claim to reopen the back disability in January 2005.  He noted that he had sought treatment at Patterson Army Hospital because of pain in his lower back and that doctors could find nothing wrong.  It was not until 8 years later that they found the tumor in his spine.  He claimed that this physical problem was the result of his service in Vietnam.  He did not otherwise submit any additional evidence and the May 2005 rating decision denied the petition to reopen his claim for entitlement to service connection for the low back finding that no new and material evidence had been submitted.    

In his September 25, 2007, petitions to reopen claims for service connection for right leg and back disabilities, the Veteran stated that his previous claims had been denied because records from Patterson Army Hospital were unavailable, but that when he requested a copy of his claims file from VA he had found a medical record related to his previously claimed leg condition.  He and his representative claimed that there was Clear and Unmistakable Error in the prior rating decisions for not considering this record in adjudicating his initial claim.  

In support of his claims to reopen, the Veteran submitted a copy of the July 1967 service treatment record from Patterson Army Hospital, discussed above, and several letters from a private treatment provider from 2007.  A June 2007 letter indicated that the Veteran's current bilateral lower extremity problems were due to his spinal arteriovenous malformation, the two surgeries performed to treat the malformation, and the interval of almost 30 years since that time.  In a November 2007 letter, the Veteran indicated that the July 1967 treatment at Patterson Army Hospital was clear and irrefutable proof that his back and leg problems had their onset in service.  An August 2008 VA medical examination report concluded that it was at least as likely as not that the Veteran's in-service right thigh symptoms were caused by or the result of his later diagnosed status post AV malformation of the conus medullaris.  The symptoms during service were most severe during the morning, which was the same as when diagnosed 8 years after service.  In addition, the spinal malformation and postsurgical consequences resulted in long-standing neurologic impairment.  

As noted above, the Veteran contends that his July 1967 treatment record from Patterson Army Hospital was not of record or considered by the RO in the November 1974, August 2003, or May 2005 rating decisions; however, this clearly is inaccurate for the reasons discussed above.  

The Board acknowledges that at the time of the May 2005 rating decision a request had been made to the National Personnel Records Center (NPRC) for records from Patterson Army Hospital.  Although there is no indication that any additional records exist, even had VA failed to obtain these records, a breach of the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d)(2); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  Similarly, the Veteran's representative argues that VA's failure to obtain a VA medical examination prior to the November 1974, August 2003, and May 2005 rating decisions constituted CUE, however, the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  See Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).  The evidence of record at the time of the November 1974, August 2003, and May 2005 rating decisions, including the Veteran's own lay statements and his service treatment records, did not show any chronic right leg or back disability in service or any link between any current right leg and back problems and his military service.  As noted above, the Veteran reported a long history of intermittent leg pain during service, but contemporaneous examination and x-ray failed to find any diagnosable disorder.  The Veteran did not report back problems in service and was not diagnosed with a back disability until 8 years after separation from service.  

Other than the contention that VA failed to obtain and consider the July 1967 treatment record from Patterson Army Hospital at the time of the November 1974, August 2003, and May 2005 rating decisions, the Veteran appears to merely disagree with the weight the Board placed on the lay and medical evidence of record.  However, a mere disagreement as to how the facts were weighed or evaluated is not CUE.  38 C.F.R. § 20.1403(d)(3). 

As the Veteran's July 1967 service treatment record from Patterson Army Hospital was of record at the time of the November 1974 rating decision (as well as the subsequent August 2003 and May 2005 rating decisions), specifically was considered and discussed therein, and the Veteran has not otherwise advanced any claimed error with respect to the November 1974, August 2003, and May 2005 rating decisions, the Board finds that there is no showing of CUE on the part of the RO in denying entitlement to service connection in any of the foregoing rating decisions. 

In summary, there is nothing in the record to support that the RO did not apply the appropriate law or did not have the correct facts before it at the time of its November 1974, August 2003, and May 2005 rating decisions and, therefore, his motion for revision of those decisions must be denied.  In addition, and as discussed in greater detail above, the preponderance of the evidence is otherwise against the assignment of an effective date prior to September 25, 2007, for entitlement to service connection for post-arteriovenous malformation of the spinal cord and polyradiculopathy of the right leg.


ORDER

Entitlement to an effective date prior to September 25, 2007, for the grant of service connection for post-arteriovenous malformation of the spinal cord, to include on the basis of clear and unmistakable error in August 2003 and May 2005 rating decisions, is denied.

Entitlement to an effective date prior to September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, secondary to service-connected post-arteriovenous malformation of the spinal cord, to include on the basis of clear and unmistakable error in a November 1974 rating decision, is denied.


REMAND

The above-referenced Joint Motion for Remand found that a November 2008 notice of disagreement initiated an appeal as to the issues of "entitlement to an effective earlier than September 25, 2007 for the grant of service connection for polyradiculopathy of the right and left legs as secondary to service-connected post-arteriovenous malformation of the spinal cord."  As such, the issue of entitlement to an effective earlier than September 25, 2007 for the grant of service connection for polyradiculopathy of the left leg must be adjudicated in an SOC, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.501, 20.502 (2015).  On remand, the appellant will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter. 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issue of entitlement to an effective earlier than September 25, 2007 for the grant of service connection for polyradiculopathy of the left leg.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


